Case 1:18-cr-00218-TSC Document 45 Filed 10/26/18 Page 1 of 3

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

UNlTED STATES OF Al\/IERlCA UNDER SEAL
v. No. l:lS-cr-ZlS(TSC)
l\/IARIIA BUTYNA,

Also known as Maria Butina,

Defendant.

 

ORDER OF AUTHORIZATION FOR TRANSPORTATION OF PRISONER
FOR INTERVIEW PURPOSES AT THE U.S. ATTORNEY’S OFFlCE OR THE
ALEXANDRIA PUBLIC SAFETY CENTER

Upon motion of the United States of America, it is hereby;

ORDERED that agents Kevin Helson, Michelle Ball, and Scott Schumacher of the Federal
Bureau of Investigation, duly authorized federal law enforcement officers, are authorized to take
custody of defendant Mariia Butina (“the lnmate”), a federal prisoner presently in custody of the
U.S. Marshals Service (USMS) at the Alexandria Adult Detention Center (ADC), at or after 9:00
a.m. on November 7, 2018, or on any other dates that the Inmate is needed through Deceinber 6,
2018.

The law enforcement agents are authorized to transport the Inmate from the ADC to either
(l) the Interview Rooms at the U.S. Attorney’s Office in Washington, D.C., or (2) the U.S.
Attorney Interview Room located at the Alexandria Public Safety Center adjacent to the ADC, and
to maintain custody of the Inmate at the designated interview rooms. At least two law enforcement
agents must be involved in transporting the Inmate to the interview location and back to the ADC,

and at least one of the transporting agents must be listed by name above. If the Inmate is being

interviewed at the U.S. Attorney’s Office, the Inmate must be returned by the agents directly to

Page l of3

Case 1:18-cr-00218-TSC Document 45 Filed 10/26/18 Page 2 of 3

the ADC no later than 4:00 p.m. on that same day. lf the Inmate is being interviewed at the
Alexandria Public Safety Center, the Inmate must be returned to the ADC no later than 5:00 p.m.
on that same day.

The purpose of the transfer is to interview the Inmate concerning an ongoing federal
investigation The Inmate’s counsel, Robert Driscoll and Alfred Carry, have been contacted by
the undersigned government attorney(s) and have no objection to this Order. The lnmate’s counsel
will be present during the interview. The government is further directed to notify the lnmate’s
counsel before each transport, pursuant to this Order. Each subsequent transport will require a
prisoner “come-up” request to be submitted to the USMS no later than 3100 p.m. the day before
the transport.

lt is hirther ORDERED that during the period of temporary custody, the Inmate shall
remain at all times in restraints and in the custody and control of the above-named law enforcement
agents, or other designated law enforcement officers The Inmate shall have no contact or visits
with persons other than defense counsel, the agents and attorneys working on this case, and other
personnel needed to complete the purpose of the interview, such as interpreters Before removing
the inmate from the ADC, the designated law enforcement officers shall ascertain if there are any
medical considerations or restrictions regarding food or medications that would impact on their

custody of the Inmate.

Page 2 of 3

Case 1:18-cr-00218-TSC Document 45 Filed 10/26/18 Page 3 of 3

This Order shall be placed UNDER SEAL pending further order of this Court, except
that copies may be furnished to the U.S. Attorney’s Offlce, the Inmate’s counsel, the U.S.

Marshals Service, and the above-named law enforcement agents.

 
 
 
 

q".r-.-_-_-_-_-h

Date: /C; 02 :’;/'--r‘]@-t" ? 4 ,__ W:).` .

Unit}>cl'“§lates District Judge

 

Page 3 of 3

